PETERS, J.
For the reasons assigned in Kepco Operating, Inc. d/b/a/ Mohawk Well Services v. Eubanks, 10-1166 (La.App. 3 Cir. 3/9/11), 58 So.3d 1047, we reverse the judgment of the workers’ compensation judge and render judgment in favor of the plaintiff, Steven Eubanks and against the defendant, Kepco Operating, Inc. d/b/a Mohawk Well Services, awarding him temporary total disability benefits in the amount of $426.67 per week from April 16, 2008, subject to a credit for payments made on May 22 and June 4, 2008. We further render judgment in favor of the plaintiff, Steven Eu-banks, and against the defendant, Kepco Operating Inc. d/b/a Mohawk Well Services, awarding him $2,000.00 in statutory penalties and $15,000.00 in attorney fees. Legal interest shall run on the awards according to law. We assess all costs of these proceedings to the defendant, Kepco Operating, Inc. d/b/a Mohawk Well Services.
REVERSED AND RENDERED.